DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
The current application is mostly directed to a device; one method Claim 20 repeats all limitations of the device Claim 1 and presents a linking claim if other method claims dependent on Claim 20 would be added. Since linking claims are examined together with a main set of claims, the current Office Action examines all presented claims – e.g., Claims 1-20. However, if other method claims would be added, they would be restricted from examination as not belonging to the device (at least until a stage when device claims are allowed, in which case, method claims would be considered for rejoinder).  

Abstract
The abstract of the disclosure is objected to because it recites that a transistor is disposed on a substrate and that a hydrogen shielding film is a metal film.  However, a MOSFET taught by the current application has source, drain, and channel regions disposed in a substrate and only a gate is disposed on the substrate. In addition, the current application teaches that a hydrogen shielding film may be formed from AlSi or AlSiCu – as paragraph 0053 states, and these materials include silicon, which is not a metal – these materials could be called silicides (as CoSi in paragraph 0077) or metallic, or aluminum alloy materials – they cannot be identified as metal materials. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0008 of the published application, US 2021/0134714, as well as other paragraphs referring to a “metal hydrogen shielding film” are objected for the same reasons for which Abstract is objected.  
Appropriate corrections are required.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 recites: “the hydrogen shielding metal film is an aluminum alloy”. Examiner suggests changing the above recitation to the following: “a material of the hydrogen shielding film is an aluminum alloy”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 20: Claims 1 and 20 recite: “a field-effect transistor arranged on the semiconductor substrate”. The recitation is unclear, since, as pointed out above, most parts of the field-effect transistor are disposed in the substrate.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “a field-effect transistor having a gate arranged in the semiconductor substrate”.
In re Claims 1, 3, 4, 13, 14, 15, 16, and 20: Claims 1, 3, 4, 13-16 and 20 recite: “hydrogen shielding metal film”. Although paragraph 0053 of the published application teaches that a hydrogen shielding film can be created from AlNd or AlCu – which are metal films, as far as paragraphs 0052-0053 (and other relevant paragraphs of the specification, if any) teach that such materials as AlSi or AlSiCu are metal films, Claims 1, 3, 4, 13-15, and 20 are rejected under 35 U.S.C. 112b, since AlSi and AlCuSi – are not metals: they may be identified as aluminum alloys, as silicides, as metallic materials, but not as metals.
In re Claims 13-16: Claims 13-16 have a recitation: “in the case where the filed-effect transistor is provided in plural form”. The recitation is unclear, since a single transistor cannot be provided in a plural form – there can be just a plurality of transistors.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was omitted from interpretation and consideration.
In re Claims 2, 5-12, and 17-19: Claims 2, 5-12, and 17-19 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be egated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morino (US 2009/0189668) in view of Shimizu (EP 1310998), Yen (US 2005/0064637), and Nakamura et al. (US 2008/0191252). 
In re Claim 1, Morino teaches an analog electrical circuit for a semiconductor device (Fig. 1, paragraphs 0030-0032) comprising a reference voltage generating circuit 1 having two transistors, one of which, M2, is an NMOS operating in an enhancement mode and another, M1, is an NMOS operating in a depletion mode and having a source region short-circuited to a gate region. 
Morino does not teach a structural implementation of his device, and, accordingly, does not teach that the reference voltage generating circuit is created to comprise: a semiconductor substrate, a P-type gate electrode in the field-effect transistor (NMOS), an interlayer insulating film arranged on the NMOS, and a hydrogen shielding metal film arranged on the interlayer insulting film, covering the P-type gate electrode and configured to shield hydrogen.
Shimizu teaches (Fig. 2) a semiconductor device (such as a reference voltage generating circuit, paragraph 0003), comprising a semiconductor substrate 1 (paragraph 0062), an NMOS 27 (paragraph 0072) partially disposed on the substrate, an interlayer insulating film 39 (paragraph 0073) arranged on the NMOS 27, and a hydrogen shielding film 41 made from SiN (paragraph 0073) arranged on the interlayer insulating film 39 covering a gate electrode of NMOS 27 and configured to shield hydrogen (paragraph 0020).
Morino and Shimizu teach analogous art directed to reference voltage generating circuits comprising MOSFETs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in implementing the Morino reference voltage generating circuit into a structure like that of Shimizu, since the arts are from the same field of endeavor, and Shimizu created a successfully operated device.
Since Shimizu teaches that materials and steps used for manufacturing of his structure emit hydrogen which worsens performance of an NMOS (paragraph 0008), it would have been obvious for one of ordinary skill in the art before filing the application to create Morino’ first and second transistors (M1 and M2) in a structure comprised a substrate, an interlayer insulation layer disposed above transistors, a hydrogen shielding film on the interlayer insulation layer and at least on the Morino’ enhancement mode transistor M2 (since  for the depletion mode NMOS M1, the problem of paragraph 0008 of Shimizu does not exist) in order to enable structural implementation of the reference voltage generating circuit of Morino.
Morino/Shimizu does not teach that an NMOS has a p-type gate and does not teach that a hydrogen shielding film is created from a metallic material.
Yen teaches advantages of a p-type gate 104 (Fig. 1, paragraph 0008) in an NMOS, and Nakamura teaches (paragraph 0011) that - as hydrogen shielding materials – SiN and metal alloys – such as aluminum alloy – are used interchangeably.
Morino/Shimizu and Yen teach analogous art directed to NMOS, and Morino/Shimizu and Nakamura teach analogous art directed to hydrogen shielding materials, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Morino/Shimizu device in view of the Yen and Nakamura teachings, since they are from the same field of endeavor (with respect to the particular issues), and Yen and Nakamura created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Morino/Shimizu device by creating at least M2 NMOS with a p-type gate electrode for reducing a leakage current and reducing an electric field strength at a surface of the substrate (Yen, paragraph 0008). 
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Morino/Shimizu/Yen device by creating the hydrogen shielding layer from aluminum alloy (per Nakamura), if a manufacturer prefers using this material: See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
In re Claim 2, Morino/Shimizu/Yen/Nakamura teaches the semiconductor device of Claim 1 as cited above, including the metallic hydrogen shielding film (per Nakamura) above the p-type gate electrode of the NMOS created in place of Shimizu NMOS 27. 
Shimizu further teaches (Fig. 2) that a cross-sectional area of a hydrogen shielding film 41 is greater than that of the P-type gate electrode of the NMOS 27, in at least an active area of the NMOS 27. 
Although Shimizu does not explicitly teach his structure in a plan view, it would have been obvious for one of ordinary skill in the art before filing the application to create the hydrogen shielding metallic film with a larger area than the gate of NMOS 27 – for protecting the entire p-type gate from hydrogen.
In re Claims 3 and 4, Morino/Shimizu/Yen/Nakamura teaches the semiconductor devices of Claims 1 and 2 as cited above, wherein, as shown for Claim 1, the hydrogen shielding metal film is an aluminum alloy.
In re Claims 5, 6, 7, and 8, Morino/Shimizu/Yen/Nakamura teaches the semiconductor devices of Claims 1-4 as cited above, wherein, as shown for Claim 1, the analog circuit is a reference voltage generating circuit. 
In re Claims 9, 10, 11, and 12, Morino/Shimizu/Yen/Nakamura teaches the semiconductor devices of Claims 5-8 as cited above, wherein at least transistor M2 of Morino or both, M1 and M2 – has/have the p-type gate electrode, as shown for Claim 1. 
Morino further teaches (Fig. 1, paragraphs 0030, 0032) that the reference voltage generating circuit 1 has a depletion type field-effect transistor M1 configured to generate a constant current and an enhancement type field-effect transistor M2 configured to generate a voltage, based on the constant current. 
In re Claims 17, 18, and 19, Morino/Shimizu/Yen/Nakamura teaches the semiconductor devices of Claims 1-3 as cited above, including the p-type electrode taught by Yen.
Yen further teaches (Fig. 1B, paragraphs 0008, 0022) a metal silicide 106 formed on the p-type gate electrode 104. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Morino/Shimizu/Yen/Nakamura devices of Claims 1-3 by disposing a metal silicide on the p-doped gate electrode, either since it is known that a metal silicide allows reducing a resistance of a wire connection to the gate electrode (the wire connection is provided as a signal to the gate electrode) or by substituting the p-type electrode with a p-type electrode having a silicide layer on the top of the p-type electrode, if desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 20, Morino teaches an analog electrical circuit for a semiconductor device (Fig. 1, paragraphs 0030-0032) comprising a reference voltage generating circuit 1 having two transistors, one of which, M2, is an NMOS operating in an enhancement mode and another, M1, is an NMOS operating in a depletion mode and having a source region short-circuited to a gate region. Morino does not teach structural implementation of his device, and, accordingly, does not teach a method of the device manufacturer, including forming a field-effect transistor with a p-type gate electrode on a semiconductor substrate, forming an interlayer insulating film on the NMOS; and forming a hydrogen shielding metallic film arranged on the interlayer insulting film, covering the P-type gate electrode.
Shimizu teaches (Fig. 2) a method of manufacturing a semiconductor device (such as a reference voltage generating circuit, paragraph 0003), comprising a step of forming a semiconductor substrate 1 (paragraph 0062), forming an NMOS 27 (paragraph 0072) partially disposed on the substrate, forming an interlayer insulating film 39 (paragraph 0073) arranged on the NMOS 27, and forming a hydrogen shielding film made from SiN 41 (paragraph 0073) arranged on the interlayer insulating film 39 covering a gate electrode of NMOS 27.
Since Shimizu teaches that materials and steps used for manufacturing of his structure emit hydrogen which worsens performance of an NMOS (paragraph 0008), including a drift in a threshold voltage, it would have been obvious for one of ordinary skill in the art before filing the application to create Morino’ first and second transistors (M1 and M2) in a structure comprised a substrate, forming an interlayer insulation layer disposed above transistors and  forming a hydrogen shielding film on the interlayer insulation layer and at least on the Morino’ enhancement mode transistor M2 (since  for the depletion mode NMOS M1, the problem of paragraph 0008 of Shimizu does not exist), in order to enable structural implementation of the reference voltage generating circuit of Morino.
Morino/Shimizu does not teach that an NMOS has a p-type gate and does not teach that a hydrogen shielding film is created from a metallic material.
Yen teaches advantages of a p-type gate 104 (Fig. 1, paragraph 0008) in an NMOS in comparison with an n-type gate, and Nakamura teaches (paragraph 0011) that as hydrogen shielding materials – SiN and metal alloys – including aluminum alloy – are used interchangeably.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Morino/Shimizu method by creating at least its M2 NMOS with a p-type gate electrode for reducing a leakage current of the transistor and an electric field strength at a surface of the substrate (Yen, paragraph 0008). 
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Morino/Shimizu/Yen method by creating the hydrogen shielding layer from aluminum alloy (per Nakamura, if a manufacturer prefers using this material: See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 

As far as the claims are understood, Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morino/Shimizu/Yen /Nakamura in view of Yamanobe (US 2006/0244025).  
In re Claims 13-16, Morino/Shimizu/Yen /Nakamura teaches the semiconductor devices of Claims 1-4 as cited above, with Shimizu teaches the hydrogen shielding film mainly disposed over one transistor with the p-type gate electrode.
Shimizu does not teach a wide region hydrogen shielding metal film arranged above the hydrogen shielding metal film to cover the whole or a part of a plurality of the field-effect transistors as the semiconductor substrate is viewed in a plan view in the case where the field-effect transistor is provided in plural form.
Yamanobe teaches a semiconductor device (Fig. 2), in which an electronic component 140 is covered with a first hydrogen shielding film 150 (paragraph 0101) and where a wider hydrogen shielding film 170 (paragraph 0106) is formed over the hydrogen shielding film 150 and other parts of the electronic device.
Morino/Shimizu/Yen /Nakamura and Yamanobe teach analogous art directed to covering a semiconductor device with a hydrogen shielding film, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Morino/Shimizu/Yen /Nakamura devices in view of the Yamanobe device, since devices are from the same field of endeavor, and Yamanobe created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Morino/Shimizu/Yen/Nakamura semiconductor devices of Claims 1-4 by adding a wider hydrogen shielding film (metallic - per Nakamura) over the first hydrogen shielding metallic film, when it is desirable to protect other devices of the created structure from hydrogen.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/13/22